                                                       Case 3:19-cv-05639-WHA Document 63 Filed 04/09/20 Page 1 of 6




                                           K. Lee Marshall (SBN 277092)                     WILMER CUTLER PICKERING
                                       1   Abigail Cotton (SBN 306121)                        HALE AND DORR LLP
                                       2   BRYAN CAVE LEIGHTON PAISNER LLP                  SONAL N. MEHTA (SBN 222086)
                                           Three Embarcadero Center, 7th Floor              Sonal.Mehta@wilmerhale.com
                                       3   San Francisco, CA 94111-4078                     950 Page Mill Road
                                           Telephone: (415) 675-3444                        Palo Alto, California 94304
                                       4   klmarshall@bclplaw.com                           Telephone: (650) 858-6000
                                           abby.cotton@bclplaw.com                          Facsimile: (650) 858-6100
                                       5

                                       6   David A. Roodman (appearance pro hac vice)       OMAR A. KHAN (pro hac vice)
                                           Nick Williamson (appearance pro hac vice)        Omar.Khan@wilmerhale.com
                                       7   BRYAN CAVE LEIGHTON PAISNER LLP                  7 World Trade Center
                                           One Metropolitan Square, 36th Floor              250 Greenwich Street
                                       8   St. Louis, MO 63102                              New York, New York 10007
                                           Telephone: (314) 259-2000                        Telephone: (212) 230-8800
                                       9
                                           daroodman@bclplaw.com                            Facsimile: (212) 230 8888
                                      10
                                                                                            JOSEPH TAYLOR GOOCH (SBN
                                      11   Attorneys for Plaintiffs                         294282)
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                           Fluidigm Corporation and Fluidigm Canada Inc.
   SAN FRANCISCO, CALIFORNIA 94111




                                                                                            Taylor.Gooch@wilmerhale.com
                                      12                                                    JOSHUA D. FURMAN (SBN 312641)
                                                                                            Josh.Furman@wilmerhale.com
                                      13
                                                                                            One Front Street, Suite 3500
                                      14                                                    San Francisco, California 94111
                                                                                            Telephone: (628) 235-1002
                                      15                                                    Facsimile: (628) 235-1001
                                      16                                                    Attorneys for Defendant
                                                                                            IONpath, Inc.
                                      17

                                      18                             UNITED STATES DISTRICT COURT

                                      19                            NORTHERN DISTRICT OF CALIFORNIA

                                      20   FLUIDIGM CORPORATION, a Delaware                Case No. 3:19-cv-05639
                                           corporation; and FLUIDIGM CANADA INC.,          JOINT CASE MANAGEMENT
                                      21   a foreign corporation,                          CONFERENCE STATEMENT
                                                              Plaintiffs,
                                      22           v.                                      Date:
                                      23   IONPATH, INC., a Delaware corporation,          Time:
                                                              Defendant.                   Courtroom: 12, 19th floor
                                      24                                                   Judge: Hon. William H. Alsup

                                      25

                                      26

                                      27
                                      28    309490.5

                                           ActiveUS 179545125v.7
                                                     Case 3:19-cv-05639-WHA Document 63 Filed 04/09/20 Page 2 of 6




                                       1                           JOINT CASE MANAGEMENT STATEMENT

                                       2            The Court’s Case Management Order dated January 24, 2020 (Dkt. 45), set forth

                                       3   procedures and scheduling for a “patent showdown.” According to the January 24 Order, each

                                       4   party is to select one asserted claim. The Order instructs the parties to file early motions for

                                       5   summary judgment on their respective claims. Potential remedies are to be litigated after the

                                       6   early motions for summary judgment are decided, and if issues of fact preclude summary

                                       7   judgement, trial on the disputed points is to follow. The “patent showdown” applies only to

                                       8   claims for direct infringement. It is the understanding of the parties that the remaining asserted
                                       9   patent claims, along with the claims for indirect infringement, damages, and the claim for

                                      10   intentional interference with contract, will be resolved after the “patent showdown.”

                                      11            1.     Proposed Schedule
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CALIFORNIA 94111




                                      12            The parties’ joint proposed schedule for the “patent showdown” is set forth below.1

                                      13
                                                                    Activity                              Proposed Schedule
                                      14

                                      15       Showdown claim selection – last day to exchange                April 8, 2020
                                               selected claim                                                    Noon
                                      16

                                      17       Joint CMC Statement regarding showdown claims                  April 9, 2020
                                                                                                                 Noon
                                      18
                                               Deadline for IONpath’s answer to the second                   April 13, 2020
                                      19       amended complaint
                                      20

                                      21   1
                                             The parties are cognizant that the shelter-in-place requirements related to the COVID-19
                                           pandemic may limit the parties from conducting certain necessary “in person” discovery, such as
                                      22   a Rule 34 inspection of IONpath’s MIBIscope instrument by Fluidigm’s experts, and may later
                                           seek leave of Court for limited extensions of certain fact and expert discovery dates as a result.
                                      23   In addition, certain important witnesses, such as inventors on the patents-in-suit, live in Canada
                                           where there are currently significant travel restrictions. The parties agree to work together to
                                      24   insure that witnesses under the control of the parties will be made available despite the current
                                           travel restrictions, including by making such witnesses available for deposition remotely. The
                                      25   parties also agree to work together to address scheduling and logistics for depositions of third
                                           party witnesses that may be subject to travel restrictions. Any extension must be sought
                                      26   reasonably in advance of the deadline and the parties agree to confer in good faith to discuss any
                                           such extension and the implications, if any, for the remaining schedule for the “patent
                                      27   showdown.”
                                      28                                                     2
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                           ActiveUS 179545125v.7
                                                      Case 3:19-cv-05639-WHA Document 63 Filed 04/09/20 Page 3 of 6




                                                                     Activity                          Proposed Schedule
                                       1

                                       2       Exchange proposed terms for construction for all           April 15, 2020
                                               asserted claims.
                                       3

                                       4       Case management conference for parties to present          April 16, 2020
                                               their selected claim.
                                       5
                                               Exchange preliminary claim constructions for all            May 6, 2020
                                       6       asserted claims.
                                       7
                                               Fact discovery closes for showdown claim issues             July 16, 2020
                                       8
                                               Deadline for expert reports as to showdown claim           July 30, 20202
                                       9       issues
                                      10
                                               Deadline for rebuttal expert reports as to                August 20, 20203
                                      11       showdown claims
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CALIFORNIA 94111




                                      12       Deadline for expert depositions                          September 3, 2020
                                      13
                                               Deadline for filing of summary judgment motions         September 17, 20204
                                      14
                                               Deadline for filing responses to summary judgment         October 8, 2020
                                      15       motions
                                      16
                                               Deadline for filing reply to summary judgment             October 22, 2020
                                      17       motions

                                      18       Technology Tutorial                                    Subject to the Court’s
                                                                                                     Schedule or as part of the
                                      19                                                            summary judgment hearing
                                      20

                                      21
                                           2
                                             All parties to serve expert reports on showdown claim construction issues. Plaintiff to serve
                                      22   expert reports on direct infringement of showdown claims. Defendant to serve expert reports on
                                           asserted invalidity of showdown claims.
                                      23   3
                                             The parties may serve rebuttal expert reports on showdown claim construction issues. Plaintiff
                                           to serve rebuttal expert reports on asserted invalidity of showdown claims. Defendant to serve
                                      24   rebuttal expert reports on asserted infringement of showdown claims.
                                           4
                                             Cross motions for summary judgment motions to be filed by the parties by this deadline. The
                                      25   summary judgment briefs will address claim construction issues with respect to the showdown
                                           claims only.
                                      26                                                     3
                                      27                                  JOINT CASE MANAGEMENT STATEMENT

                                      28
                                           ActiveUS 179545125v.7
                                                     Case 3:19-cv-05639-WHA Document 63 Filed 04/09/20 Page 4 of 6




                                                                    Activity                               Proposed Schedule
                                       1

                                       2       Showdown Summary Judgement Hearing                         Subject to the Court’s
                                                                                                                Schedule
                                       3

                                       4       Showdown Trial Date                                        Subject to the Court’s
                                                                                                                Schedule
                                       5
                                               Joint CMC Statement5                                   The later of 20 days after the
                                       6                                                              court rules on the showdown
                                       7                                                                summary judgment or 20
                                                                                                        days after the showdown
                                       8                                                                 trial, whichever is later

                                       9       Case Management Conference                              Second Thursday after Joint
                                                                                                         CMC statement is due
                                      10

                                      11           2.      Claim Selection
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CALIFORNIA 94111




                                      12           Fluidigm selects claim 9 of the ’386 patent.
                                      13           IONpath selects claim 6 of the ’698 patent.
                                      14
                                                   3.      Additional Items
                                      15
                                                   The parties understand that the showdown procedure is focused on obtaining decisions on
                                      16
                                           the two asserted claims with respect to direct (non)infringement and (in)validity only. The
                                      17
                                           parties understand that discovery is open for all issues, but also anticipate that there will be an
                                      18
                                           opportunity to take further discovery on non-showdown claims and issues, e.g. damages,
                                      19
                                           intentional interference with contract, direct infringement as to the non-showdown claims, and
                                      20
                                           indirect infringement as to all asserted claims (e.g. from third party direct infringers and parties
                                      21

                                      22   5
                                            The CMC statement will address the status of the case following the showdown and the timing
                                           of: Damages Contentions Due (Patent L.R. 3-8), Responsive Damages Contentions Due (Patent
                                      23   L.R. 3-9), Joint Claim Construction Statement, End of Claim Construction Discovery (Patent
                                           L.R. 4-4), Opening Claim Construction Brief Due for terms not at issue in the showdown (Patent
                                      24   L.R. 4-5), Responsive Claim Construction Brief Due for terms not at issue in the showdown
                                           (Patent L.R. 4-5), Reply Claim Construction Brief Due for terms not at issue in the showdown
                                      25   (Patent L.R. 4-5), Advice of Counsel Disclosures, Fact and Expert Discovery Deadlines,
                                           Summary Judgment, Pretrial Deadlines and Conferences, and Trial date.
                                      26                                                  4
                                      27                                 JOINT CASE MANAGEMENT STATEMENT

                                      28
                                           ActiveUS 179545125v.7
                                                     Case 3:19-cv-05639-WHA Document 63 Filed 04/09/20 Page 5 of 6




                                       1   alleged to have breached their Ts&Cs) after the showdown is complete. However,

                                       2   notwithstanding that discovery will remain open following the showdown, the parties agree to

                                       3   work together to discuss the best way to conduct discovery most efficiently and to avoid undue

                                       4   burden or duplication of effort.

                                       5           The parties jointly submit that damages should not be part of the patent showdown

                                       6   process. Here, all asserted claims of the three asserted patents are alleged to cover largely the

                                       7   same products and services provided by IONpath, and the parties anticipate that their damages

                                       8   cases would treat the three patents together such that it would be substantively impracticable and
                                       9   inefficient to carve out damages for two claims. As such, the parties jointly submit that it will be

                                      10   more efficient for both the Court and the parties to determine the scope of damages only after

                                      11   infringement/noninfringement and validity/invalidity have been determined for all patents-in-
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CALIFORNIA 94111




                                      12   suit. Therefore, the parties request that the damages contentions deadline be extended until after

                                      13   the showdown process.

                                      14
                                           Dated: April 9, 2020                              K. Lee Marshall
                                      15                                                     BRYAN CAVE LEIGHTON PAISNER LLP
                                      16

                                      17

                                      18                                                        By: /S/ K. Lee Marshall
                                                                                                   K. Lee Marshall
                                      19
                                                                                                Attorneys for Plaintiffs
                                      20                                                        Fluidigm Corporation and Fluidigm Canada
                                      21                                                        Inc.

                                      22

                                      23

                                      24

                                      25

                                      26                                                    5
                                      27                                JOINT CASE MANAGEMENT STATEMENT

                                      28
                                           ActiveUS 179545125v.7
                                                     Case 3:19-cv-05639-WHA Document 63 Filed 04/09/20 Page 6 of 6




                                           Dated: April 9, 2020                              Sonal N. Mehta
                                       1                                                     WILMER CUTLER PICKERING HALE
                                       2                                                     AND DORR LLP

                                       3

                                       4
                                                                                                By: /S/ Sonal N. Mehta
                                       5                                                           Sonal N. Mehta
                                       6                                                        Attorneys for Defendant
                                       7                                                        IONpath, Inc.

                                       8                                    CERTIFICATE OF SERVICE

                                       9
                                                   I hereby certify that on April 9, 2020, I electronically filed the above document with the
                                      10
                                           Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR




                                           registered counsel.
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CALIFORNIA 94111




                                      12
                                           Dated: April 9, 2020                                   By:    /s/ K. Lee Marshall
                                      13                                                                 K. Lee Marshall
                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26                                                    6
                                      27                                JOINT CASE MANAGEMENT STATEMENT

                                      28
                                           ActiveUS 179545125v.7
